      Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 1 of 12 PageID #:230




                            THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    KWANG JUN LEE,                   )
                                     )
                 Plaintiff,          ) Case No. 16-CV-8610
                                     )
         v.                          )
                                     ) Judge Robert M. Dow, Jr.
    HANJIN INTERMODAL AMERICA, INC., ) Magistrate Judge Sidney Schenkier
    d/b/a HANJIN EXPRESS,            )
                                     )
                 Defendant.          )

                   DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT
                      OF ITS MOTION FOR SUMMARY JUDGMENT

I.       INTRODUCTION

         Plaintiff Kwang Jun (“KJ”) Lee1 worked as a driver at Hanjin Express, a division of Hanjin

Intermodal America, Inc., an international shipping company based in Seoul, Korea. He claims

that he was denied overtime pay in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq., and the Illinois Minimum Wage Law (“IMWL”), 820 Ill. Comp. Stat § 105/1 et seq.,

for work he performed between September 1, 2013, and October 4, 2016. Though KJ Lee reported

and was paid for overtime hours during this period, he claims that he worked additional, unreported

overtime hours that were not compensated. However, KJ Lee testified that he has no records of

how many hours of overtime he allegedly worked, and that his claim is based merely upon his

recollection that he occasionally worked “late.”

         KJ Lee’s claims fail, for two reasons. First, he has no evidence creating a just and

reasonable inference that he performed unreported overtime work; to the contrary, records that he

created as part of his daily work contradict his claim. Second, even if he had performed unreported


1
        KJ Lee’s former supervisor is named Kevin Lee, so for clarity, they are referred to by their full names of “KJ
Lee” and “Kevin Lee” herein.
      Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 2 of 12 PageID #:231




overtime work, he cannot demonstrate that Hanjin had actual or constructive knowledge of it.

Hanjin thus moves for summary judgment.

II.     STATEMENT OF UNDISPUTED MATERIAL FACTS

        Hanjin is an international shipping company based in Seoul, Korea, conducting business

in the United States, including Chicago. (Def.’s SOF ¶ 1.) Throughout his employment, KJ Lee

was one of two employees working at Hanjin’s Express warehouse in Chicago. (Id. ¶ 7.) KJ Lee

worked as a Courier Driver, spending most of his work day picking up customers’ packages from

several locations around the Chicagoland area. (Id. ¶¶ 6, 12.) The other employee, Ha Rim Choi,

handled the day-to-day operations of Hanjin Express’s delivery service, including collecting

delivery documents, and maintaining accounts payable and receivable. (Id. ¶ 8.) After KJ Lee

completed his route, he would return to the Hanjin warehouse, where Choi would scan and confirm

receipt of the items, before sending a confirmation email to headquarters in Korea. (Id. ¶ 19.) KJ

Lee would then package the items and deliver them to the Korea Air terminal at O’Hare

International Airport for shipment to Korea. (Id. ¶ 20.) Until December 2013, KJ Lee and Choi

both reported directly to Station Manager Jin Sung Park. (Id. ¶ 10-11.) In December 2013, Park

returned to Korea, and Kevin Lee assumed supervision of Hanjin’s Chicago location. (Id. ¶ 11.)

        Hanjin treated KJ Lee as a salaried, non-exempt employee; he earned a salary based on a

forty-hour work week, and he received overtime compensation for any additional hours over 40

that he reported. (Id. ¶¶ 57, 60.) To receive compensation for overtime, he would submit an

“Overtime Report,” reflecting the hours of overtime worked during a given pay period, to his

supervisor for approval. (Id. ¶ 58.)

        Throughout his employment, KJ Lee worked Monday through Friday, with a shortened

schedule on Wednesdays, though prior to August 2016, Hanjin did not use any formal timekeeping


                                                2
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 3 of 12 PageID #:232




system to track KJ Lee’s hours. (Id. ¶¶ 26-27, 70.) Rather, he self-reported any hours worked over

40 with the “Overtime Report” referenced above. (Id. ¶ 58.) However, during this time, KJ Lee

maintained daily logs recording pickup locations along his route. (Id. ¶¶ 28.) Though these logs

do not indicate when KJ Lee began or ended his work day, other records indicate that he concluded

his work day between 4:20 and 6:30 p.m., most typically around 5:30 p.m. (Id. ¶¶ 29, 50, 53.)

         Prior to July 2016, KJ Lee was allowed to take the company car home with him at night;

accordingly, he would drive from his house directly to his first pickup location every morning. (Id.

¶¶ 13-14, 24.) Sometimes, KJ Lee would stop at a gas station on his way to his first pickup location.

(Id. ¶ 35.) The closest of these gas stations is a seven-minute drive from KJ Lee’s house, and the

furthest is an eighteen-minute drive. (Id. ¶ 36.) The credit-card receipts indicate that on mornings

when KJ Lee filled his car with gas on the way to his route, he typically did so between 8:20 and

9:30 a.m. (Id. ¶ 37.)2

         KJ Lee testified that he would visit between seven and eight pickup locations before lunch

every day. Estimated driving times and KJ Lee’s testimony indicate that it would take him

approximately three and a half hours to complete his morning route. (Id. ¶¶ 31, 41.) He would then

take a thirty-minute lunch. (Id. ¶ 42.) KJ Lee would then visit between two and four pickup

locations during the afternoon, before heading back to the warehouse. (Id. ¶ 39.) Estimated driving

times and KJ Lee’s testimony indicate that it would take him, at most, approximately two hours

and forty-five minutes to complete his afternoon route. (Id. ¶¶ 31, 43.) After returning to Hanjin’s

warehouse, KJ Lee would spend up to an hour and a half packaging items for shipment to Korea.

(Id. ¶ 47.) He would then deliver the packages to the Korea Air terminal at O’Hare International




2
         After July 2016, KJ Lee would start his day by driving his personal car from his house to Hanjin’s facility,
arriving between 8:20 and 8:25 am, and then leave with the company car to begin his route. (Id. ¶ 33.)

                                                         3
       Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 4 of 12 PageID #:233




Airport. (Id. ¶ 22.) After KJ Lee unloaded the cargo at the Korea Air terminal, he would head

home, usually no later than 5:30 p.m. (Id. ¶ 53.)

         KJ Lee and Hanjin agree that KJ Lee occasionally worked more than forty hours in a given

week. KJ Lee requested and received overtime compensation using Hanjin’s system many times

throughout his employment at Hanjin. (Id. ¶¶ 60, 74.) KJ Lee also claims that he worked additional,

unreported overtime hours that he was discouraged from reporting (Id. ¶¶ 61, 68, 71.) Yet, KJ Lee

has no documentation that he worked—or even attempted to report—overtime hours for which he

was not compensated. (Id. ¶¶ 63-64, 71, 79.) His allegation that he worked unreported overtime

hours is based solely on his perception that he “work[ed] a lot of hours,” but he does not know

how many he worked or have any records of them. (Id. ¶ 79.)

III.      ARGUMENT

         KJ Lee claims that he worked unreported overtime hours prior to October 4, 2016, for

which Hanjin failed to pay him. This claim is baseless, for two reasons. First, KJ Lee has not

presented adequate evidence to create an inference that he performed overtime work for which he

was not compensated; rather, the Hanjin records (including some that he created) contradict his

claim. Second, even if he had worked unreported overtime—which he did not—he has not shown

that Hanjin was aware of his alleged overtime.

         A. KJ Lee Cannot Demonstrate That He Worked Unreported Overtime

         KJ Lee has not produced evidence sufficient to create an inference that he worked any

unreported overtime. In an action for unpaid overtime wages, the employee has the burden of

showing that he performed work for which he was not compensated. Anderson v. Mt. Clemens

Potter Co., 328 U.S. 680, 686-87 (1946), superseded by statute on other grounds as stated in IBP,




                                                    4
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 5 of 12 PageID #:234




Inc. v. Alvarez, 546 U.S. 21, 41 (2005)).3 Where the employer has kept accurate records of the

time worked, the employee can easily meet this burden by reference to those records. Id. at 687.

But where the employer’s records are alleged to be inaccurate or incomplete, the employee must

“prove[] that he has in fact performed work for which he was improperly compensated [by]

produc[ing] sufficient evidence to show the amount and extent of that work as a matter of just and

reasonable inference.” Id. If the employee carries this burden, then the burden shifts to the

employer to negate the reasonableness of the inference the employee seeks to draw from his

evidence. Id. at 687-88.

        Here, KJ Lee has failed to carry his initial burden of producing evidence creating an

inference that he performed unreported overtime. The law requires him to produce evidence from

which a reasonable factfinder could determine, or at least reasonably infer, how much money he

made, how many hours he worked, and whether he thus received appropriate compensation for

those hours. However, beyond the daily logs—which lack any indication of the time KJ Lee began

his route, how long he spent at any given location, or when he returned to the Hanjin warehouse–

KJ Lee kept no records of how many hours he worked. His only evidence is his own testimony,

which is vague, contradictory, and self-serving.

        KJ Lee testified that the daily delivery logs that he maintained are the most accurate records

of his time, despite that they contain no information whatsoever related to his hours. (Def.’s SOF

¶ 29-30.) Out of the hundreds of daily logs that KJ Lee relies on, only five contain any estimation

of time spent at each delivery location. (Id. ¶ 29.) However, even these limited approximations are

ultimately useless in constructing KJ Lee’s overtime claims, as KJ Lee asserts that the majority of



3
        The FLSA and IMWL overtime provisions are “parallel” and follow the “same principles.” E.g., Urnikis-
Negro v. Am. Family Prop. Servs., 616 F.3d 665, 672 n.3 (7th Cir. 2010); Mullins v. Target Corp., No. 09 C 7573,
2011 U.S. Dist. LEXIS 39997, at *2-3 n.1 (N.D. Ill. 2011). This Memorandum thus addresses them in tandem.

                                                       5
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 6 of 12 PageID #:235




his uncompensated overtime work consisted of activities that occurred after he returned to the

Hanjin warehouse. (Id. ¶¶ 45, 72.) In particular, KJ Lee attributes a significant portion of his

unreported overtime to a period of a few days between 2014 and 2015 during which Hanjin’s

scanner was broken, requiring him and Choi to manually input the deliveries into the system. (Id.

¶ 72.) Though KJ Lee’s pay records indicate that he reported and received five hours of overtime

during this period, KJ Lee contends that these records are incomplete. (Id. ¶¶ 74-75.) However, KJ

Lee cannot provide any evidence, beyond his own testimony, that he worked these alleged

additional unreported overtime hours beyond those he reported. (Id. ¶ 79.) Ultimately, KJ Lee is

not even sure of how many hours of overtime he worked, but did not report while employed by

Hanjin. (Id.) He merely perceives that he “work[ed] a lot of hours.” (Id.)

       Yet, the records that do exist—KJ Lee’s credit-card receipts, Choi’s daily emails, and the

weighting receipts from the airport, combined with publicly-available information regarding the

distances he drove—indicate that KJ Lee did not work more than forty hours a week. For most of

the limitations period, KJ Lee drove from his home to his first pickup location each morning. (Id.

¶¶ 32.) Under the law, his compensable work hours for the day would begin when he arrived at

this first location. 29 CFR §§ 785.35 (time spent travelling from home to the day’s first worksite

is not compensable), 785.38. Based on KJ Lee’s credit-card receipts from mornings when he filled

his car with gas on the way to his first pickup location, his typical workday did not begin until

sometime after 8:20 a.m at the earliest, and sometime after 9:30 a.m. at the latest. (Def.’s SOF

¶¶ 35, 37.) After spending about three and a half hours on his morning stops, he would then take a

thirty-minute lunch break, and depart for his afternoon route, which would take about two hours

and forty-five minutes. (Id. ¶¶ 31, 41, 42, 43.) KJ Lee then spent no more than an hour and a half

packaging items for shipment to Korea. (Id. ¶ 47.) He would then deliver the packages to the Korea



                                                6
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 7 of 12 PageID #:236




Air terminal at O’Hare International Airport. (Id. ¶ 22.) After KJ Lee unloaded the cargo at the

Korea Air terminal, he would head home, usually no later than 5:30 p.m. (Id. ¶ 53.)

       Thus, records show that KJ Lee worked from 8:30 a.m. to 5:30 p.m. on Mondays,

Tuesdays, Thursdays, and Fridays, with a half-hour lunch. Even this calculation is generous to

him, as it ignores the days when he started his day at 9:30 a.m. or later. (Id. ¶¶ 36-37.) On

Wednesdays, KJ Lee worked a half day. (Id. ¶ 27.) Thus, the record shows that for most of the

limitations period, KJ Lee worked no more than thirty-eight hours per week.

       In August 2016, Hanjin changed its company car-policy, and KJ Lee was required to return

the car to the Hanjin warehouse after delivering the packages to the airport. (Id. ¶ 51.) However,

by KJ Lee’s own admission, this change in policy did not increase his hours of work. (Id.) Indeed,

the records from this period support this; the weighing receipts show that on average, KJ Lee left

the airport at 5:30 p.m., meaning he would be done working upon returning to Hanjin’s warehouse

by 5:40 p.m. (Id. ¶¶ 53-55.) At most this added forty minutes to KJ Lee’s weekly hours, keeping

his weekly total below forty hours a week.

       In contrast to these records, KJ Lee has no evidence creating a “just and reasonable

inference” that he performed any unreported overtime. When asked how he knows that he worked

more overtime than he was paid and is reflected in Hanjin’s payroll records, he simply replied, “I

know that I work[ed] a lot of hours, but I don’t have anything in record.” (Id. ¶ 79.) He also

testified to working hours that are impossible based on clear documentary evidence; for example,

he testified that it usually took him 35 to 40 minutes to complete what should be a 12-minute drive,

and that he usually left the airport at 7:00 p.m. when records show him usually leaving between

4:20 and 5:30 p.m. (Id. ¶¶ 48-50, 52.) This is insufficient to defeat summary judgment. The

Seventh Circuit disposed of a similar claim in Turner v. The Saloon, Ltd., 595 F.3d 679 (7th Cir.



                                                 7
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 8 of 12 PageID #:237




2010). There, the plaintiff claimed that he was forced to alter his time records to underreport his

hours worked, but the employer introduced records contradicting this assertion. Id. at 690. The

court affirmed summary judgment, noting that “this claim is flimsy in the extreme” and holding

that “[a]lthough Turner disputes the accuracy of The Saloon’s records, his mere assertions are

insufficient to create a jury issue.” Id. at 691. The Court should reach the same result here, as KJ

Lee has nothing more than “mere assertions” to combat his inability to identify how many overtime

hours he worked. See also Vince v. Ill. Cent. Sch. Bus, LLC, No. 09 C 5360, 2011 U.S. Dist.

LEXIS 12858, at *32-38 (N.D. Ill. February 9, 2011) (granting summary judgment where

employee relied only on vague testimony about off-the-clock hours, unsupported by any records,

correspondence, or allegation that employer’s records were inaccurate).

       B. Hanjin Did Not Know KJ Lee was Performing Unreported Overtime

       Even assuming that KJ Lee had evidence that he performed unreported overtime, his claim

still fails because he cannot show that his supervisor, Kevin Lee, was aware that he was working

overtime hours in addition to those he reported and received compensation for. KJ Lee must show

that Hanjin had actual or constructive knowledge that he worked overtime without compensation

because "the FLSA stops short of requiring the employer to pay for work it did not know about,

and had no reason to know about." Kellar v. Summit Seating Inc., 664 F.3d 169, 177 (7th Cir.

2011) (citing 29 U.S.C. § 203(g) ("‘Employ’ includes to suffer or permit to work."); 29 C.F.R. §

785.11 (Time compensable only where "[t]he employer knows or has reason to believe that [the

employee] is continuing to work")).

       In the occasional weeks when KJ Lee worked more than 40 hours and reported those hours,

Hanjin properly paid him overtime for those hours. (Def.’s SOF ¶ 60.) It therefore defies

explanation why KJ Lee would fail to report additional overtime hours. Judge Milton I. Shadur



                                                 8
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 9 of 12 PageID #:238




granted summary judgment on a similar claim in Bjornson v. Daido Metal U.S.A., Inc., 12 F. Supp.

2d 837 (N.D. Ill. 1998). There, the employee kept his own time records, and regularly submitted

and was paid for overtime hours, but later claimed that he actually continued working later than

the ending times he recorded and was owed more overtime for those hours. Id. at 839. The court

was troubled that the employee’s claim of off-the-clock work was “wholly dependent on his own

deposition testimony” and was “totally at odds with” his prior conduct, given that he “submitted

detailed and extensive requests for overtime . . . throughout his entire tenure” with the company

and was paid for all overtime he requested. Id. at 840-41. The court held that this contradiction

was analogous to a plaintiff who tries to dodge summary judgment by submitting a dubious

affidavit contradicting his deposition testimony, and that his “post hoc deposition testimony, which

is directly at war with his own actual conduct and recordkeeping,” would not enable a reasonable

factfinder to believe that he worked more hours than he recorded. Id. at 841-42. The Court should

hold the same here, where KJ Lee’s claim is similarly supported only by his “self-contradictory

testimony,” id. at 841, particularly his fuzzy and subjective belief that he just knows he “work[ed]

a lot of hours.” (Def.’s SOF ¶ 79.)

       Bjornson also points to a second reason why Lee’s claim fails: because he has no evidence

that Hanjin was aware of any unreported overtime. An employer can be liable for unpaid overtime

only if it had “actual or constructive knowledge” that the employee performed unpaid work.

Bjornson, 12 F. Supp. 2d at 842; 29 C.F.R. § 785.11. KJ Lee claims that, to the extent he did not

report his alleged overtime hours, it was because his former supervisor, Park, discouraged him

from doing so in a single conversation sometime in or before 2013.4 (Def.’s SOF ¶ 61, 67.) KJ Lee

also testified that Choi allegedly advised him to underreport his overtime hours in 2014, and that



4
       The record is unclear whether this conversation took place within the limitations period.

                                                        9
   Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 10 of 12 PageID #:239




he never mentioned the alleged unreported overtime again because his “pride was hurt.” (Id. ¶ 68.)

However, KJ Lee’s hurt pride does not excuse him from providing Hanjin with notice of his alleged

unpaid overtime. “The subjective belief that a further complaint about not being paid…would fall

on deaf ears has no bearing on whether [the plaintiff] could have complained about the alleged

unpaid overtime at issue in th[e] case.” Allen v. City of Chicago, No. 10 C 3183, 2015 U.S. Dist.

LEXIS 165906, *54 (N.D. Ill. Dec. 10, 2015) (citing Roberts v. Advocate Health Care, 119 F.

Supp. 3d 852, 862 (N.D. Ill. 2015) (granting defendant summary judgment on issue of whether

defendant had constructive or actual knowledge the plaintiff was not being paid for overtime)).

       Here, it is undisputed that after his alleged conversation with Choi in 2014, KJ Lee never

told anyone of this alleged unpaid work, and no one at Hanjin, including Choi or his supervisor

Kevin Lee, knew of it. (Defs.’ SOF ¶¶ 63-66, 69.) For at least two years, KJ Lee did not inform

anyone at Hanjin that he was allegedly performing unreported overtime hours without

compensation. (Id. ¶ 68.) In doing so, KJ Lee failed to put Hanjin on notice, thus depriving it of

the opportunity to comply with the FLSA and IMWL. See Kellar, 664 F.3d at 178 (“By failing to

record their hours accurately and failing to tell their supervisors or managers about the [unpaid,

off-duty work], plaintiffs prevented defendants from having actual knowledge of their off the clock

work.”)

       KJ Lee has no evidence that anyone in the company’s management knew or should have

known about the alleged unpaid work, and his claim fails for this reason also. Bjornson, 12 F.

Supp. 2d at 842-43; Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413, 414 (9th Cir. 1981)

(affirming summary judgment where employee did not mention unpaid overtime to anyone, was

paid all overtime he reported, and had no evidence the company knew of any unpaid hours). KJ

Lee never provided actual notice by complaining to his supervisor, Kevin Lee, about any of the



                                                10
   Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 11 of 12 PageID #:240




unpaid overtime he now claims he worked. (Id. ¶¶ 63-66.) KJ Lee claims that he complained to

Ms. Choi about Hanjin’s alleged unspoken practice of underreporting overtime in 2014. (Id. ¶ 68).

However, Choi was not KJ Lee’s supervisor, and there is no evidence suggesting that these alleged

complaints placed Hanjin management on notice about KJ Lee’s unpaid overtime. (Id. ¶¶ 67, 78.)

Nor is there any evidence that Choi knew KJ Lee was actually working any overtime hours at any

point. (Id. ¶ 69.) The Court should grant summary judgment because the FLSA does not extend

liability to employers who lacked actual or constructive knowledge of the alleged violations.

Kellar, 664 F.3d at 169.

IV.    CONCLUSION

       KJ Lee cannot offer any evidence that he worked overtime hours for which he was not

paid. Nor can he demonstrate that Hanjin had constructive or actual knowledge that he worked

unreported overtime. Accordingly, the Court should grant summary judgment to Hanjin.


Dated: March 19, 2019                       HANJIN INTERMODAL AMERICA, INC.,
                                            d/b/a HANJIN EXPRESS



                                     By:    /s/ Neil H. Dishman
                                            One of Its Attorneys

Neil H. Dishman
Brenna R. McLean
Jackson Lewis P.C.
150 N. Michigan Ave., Suite 2500
Chicago, IL 60601
T: (312) 787-4949
Neil.dishman@jacksonlewis.com
Brenna.mclean@jacksonlewis.com




                                               11
    Case: 1:16-cv-08610 Document #: 62 Filed: 03/19/19 Page 12 of 12 PageID #:241




                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that on March 19, 2019, he caused a true and correct

copy of the foregoing Defendant’s Memorandum of Law in Support of Its Motion for Summary

Judgment to be filed with the Court by electronic filing protocols, and that same will be

electronically served upon all attorneys of record registered with the Court’s ECF/CM system,

including:

                                            Ryan J. Kim
                                          Inseed Law P.C.
                                 2454 E. Dempster Street, Suite 301
                                       Des Plaines, IL 60016


                                                              By: /s/ Neil H. Dishman
4852-9822-2221, v. 1




                                                 12
